Opinion issued December 14, 2009










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-09-01055-CV
____________

IN RE AMANDA DUESTERBERG, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Amanda Duesterberg filed a petition for a writ of mandamus
complaining of Judge Shelton’s December 11, 2009 order denying Duesterberg’s
motion to compel discovery and for sanctions.



          We deny the petition for a writ of mandamus and dismiss as moot
Duesterberg’s motion for temporary relief and real party in interest Department of
Family and Protective Services’s motion for oral argument.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Massengale.